Citation Nr: 1103002	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-14 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral wrist disorder.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to November 
1989.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia, 
that denied the benefit sought on appeal.

The issue of whether new and material evidence has been 
received to reopen a claim for service connection for a 
bilateral knee disorder has been raised by the record in 
September 2009 and November 2009 statements by the 
Veteran, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

The Veteran does not have a current diagnosis of a bilateral 
wrist disorder.


CONCLUSION OF LAW

Service connection for a bilateral wrist disorder is not 
established.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish direct service connection, the record must contain: 
(1) medical evidence of a current disorder; (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease; and, (3) 
medical evidence of a nexus between the current disorder and the 
in-service disease or injury.  In other words, entitlement to 
service connection for a particular disorder requires evidence of 
the existence of a current disorder and evidence that the 
disorder resulted from a disease or injury incurred in or 
aggravated during service.  38 U.S.C.A. § 1131.

In regards to the requisite current diagnosis, a comprehensive 
review of the record reveals no medical evidence of a diagnosis 
of a bilateral wrist disorder.  The Veteran was provided VA 
examinations in August 2009 and in May 2010 to assess the current 
severity of her wrists.  At the examinations, the Veteran 
reported that she has intermittent numbness and tingling of her 
wrists.  Specifically, at the May 2010 VA examination, the 
Veteran's nerve function and range of motion of the wrists were 
normal.  X-rays of the Veteran's wrists were normal.  The 
lacerations on the wrists were healed and benign.  The May 2010 
VA examiner determined that there was no objective evidence of a 
bilateral wrist disorder.  Based on these findings, and physical 
examinations of the Veteran, the VA examiners did not diagnose 
the Veteran with a bilateral wrist disorder.

The medical evidence, including the recent VA and private 
outpatient treatment records, does not demonstrate that a current 
diagnosis to account for her intermittent numbness and tingling 
of the wrists has been established.  Symptoms alone, without a 
diagnosed or identifiable underlying malady or disorder, do not 
in and of themselves constitute a disorder for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999).  Therefore, the Veteran does not have a 
current bilateral wrist disorder.  Where the medical evidence 
establishes that a Veteran does not currently have a disorder for 
which service connection is sought, service connection for that 
disorder is not authorized under the statues governing Veterans' 
benefits.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  Thus, in the 
absence of a diagnosis, service connection cannot be granted.

In reaching this decision the Board has considered the Veteran's 
arguments in support of her assertions that she has a current 
bilateral wrist disorder.  However, the resolution of an issue 
that involves medical knowledge, such as the diagnosis of a 
disorder, requires professional evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the 
Veteran's lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay- 
observable events or the presence of the disorder or symptoms of 
the disorder subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disorder even where 
not corroborated by contemporaneous medical evidence); Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is 
capable of lay observation").  However, a bilateral wrist 
disorder requires specialized training for a determination as to 
diagnosis, and is therefore not susceptible of lay opinions on 
diagnosis.

The Board notes that private medical records have been submitted 
or obtained on the Veteran's behalf.  These records detail 
information about other medical problems, but do not show a 
bilateral wrist disability, nor any other disability related to 
the self-inflicted cuts in service.  A note from S. Butler-
Sumner, M.D., shows that the Veteran carried a diagnosis of 
osteoarthritis involving her hands, but does not link this with 
the Veteran's wrists, or the events in service.  Pain in her 
right arm was reported in February 2002, but again, it is not 
linked in any way with her right wrist or her injury in service.  
These records contain no information that places the evidence in 
equipoise, is therefore weighs against the Veteran's claim.   

The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
claimant's favor in cases where there is an approximate balance 
of positive and negative evidence in regard to a material issue.  
The preponderance of the evidence, however, is against the 
Veteran's claim and that doctrine is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of 
entitlement to service connection for a bilateral wrist disorder 
is not warranted.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist 
notice letter have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in 
November 2007 provided the Veteran with an explanation of the 
type of evidence necessary to substantiate her claim, as well as 
an explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  This 
letter also provided the Veteran with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Veteran's November 2007 duty-to-assist letter was not 
provided before the initial adjudication of her claim in February 
2004.  However, after she was provided the letter she was given a 
full opportunity to submit evidence, and her claim was 
subsequently readjudicated.  She has not claimed any prejudice as 
a result of the timing of the letter, and the Board finds no 
basis to conclude that any prejudice occurred.  Any notice defect 
in this case was harmless error.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  After VA provided this notice, the Veteran 
communicated on multiple occasions with VA without informing it 
of pertinent evidence.  The Veteran has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  For all of these reasons, 
the Board concludes that the appeal may be adjudicated without a 
remand for further notification.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue has been obtained.  Her STRs and post-
service treatment records have been obtained.  The Board does not 
have notice of any additional relevant evidence that is available 
but has not been obtained.  She has been afforded VA 
examinations.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claim.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.


ORDER

The claim for service connection for a bilateral wrist disorder 
is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


